DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see “Remarks”, filed 2/23/2022, with respect to claims 1-5, 9-11 and 14 have been fully considered and are persuasive.  The 35 USC 102(a)(1) rejections of claims 1-5, 9-11 and 14 have been withdrawn in light of the provided amendments. 
Applicant’s arguments, see “Remarks”, filed 2/23/2022, with respect to claims 6-8 and 13 have been fully considered and are persuasive.  The 35 USC 103(a) rejections of claims 6-8 and 13 have been withdrawn in light of the provided amendments. 
Allowable Subject Matter
Claims 1-11 and 13-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claim 1 (the independent claim of the instant application), though Danley (U.S. Patent Number 8066429, from hereinafter “Danley”) teaches an instrumental analysis system (abstract) comprising an analytical instrument axially aligned with a sample upon a sample stage (FIGS. 1a and 9, sample stage of the apparatus, columns 4-5 lines 54-45 and columns 15-16 lines 64-39), structure supporting both the attachment and the sample stage (FIGS. 1a and 9, sample stage of the apparatus, columns 4-5 lines 54-45 and columns 15-16 lines 64-39), and at least one band affixed to the analytical attachment and aligned symmetrically about the axis of attachment (columns 8-11 lines 57-45), Danley fails to teach another band structurally supported by the sample stage, the instrument configured to maintain the one and the other bands at different temperatures and flowing thermal energy between the two bands. Claims 2-11 and 13-14 are allowed by virtue of their dependency on the allowed base claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M IPPOLITO whose telephone number is (571)270-7449. The examiner can normally be reached Monday-Thursday 6:00am-4:00pm Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M IPPOLITO/Primary Examiner, Art Unit 2881